Citation Nr: 1808209	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  06-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent since May 30, 2003, for arthritis of the left ankle. 

2.  Entitlement to an initial disability rating in excess of 10 percent since May 30, 2003, for degenerative arthritis of the left knee.  

3.  Entitlement to an initial disability rating in excess of 30 percent from May 30, 2003 to January 22, 2010, and in excess of 60 percent thereafter, for degenerative arthritis of the right knee.  

4.  Entitlement to service connection for cancer of the genitourinary system, to include prostate cancer and testicular cancer. 

5.  Entitlement to service connection for arthritis of the left foot, to include as secondary to arthritis of the left knee and ankle.

6.  Entitlement to service connection for a psychiatric disorder to include depression, to include as secondary to service-connected disabilities.
REPRESENTATION

Appellant represented by:	John F. Cameron


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Effective January 2010, the Veteran is assigned a total disability evaluation based on individual unemployability. 

This case was remanded by the Board in March 2016 and September 2017 for further development.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In August 2016, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision that remanded a portion of the Board's December 2013 decision.  The Court held the Board failed to address the collective impact of the Veteran's service-connected knee and ankle disabilities on an extraschedular basis.  In accordance with the Court's directives, extraschedular ratings consideration is discussed below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From February 4, 2016, the Veteran's arthritis of the left ankle was manifested by pain and marked limitation of motion. 

2.  From February 4, 2016, the Veteran's left knee degenerative changes were manifested by pain with evidence of arthritis, swelling, limitation of extension, and moderate recurrent lateral instability. 

3.  Prior to January 23, 2010, the Veteran's service-connected right knee disability is manifested by minimal pain and minimal limited range of motion, without other objective evidence of chronic residuals consisting of severe painful motion or weakness in the affective extremity. 

4.  As of January 23, 2010, the Veteran's service-connected left knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

5.  The Veteran has not been diagnosed with prostate cancer.

6.  The Veteran's testicular cancer did not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service. 

7.  Resolving all doubt in the Veteran's favor, the Veteran's diagnosed left foot arthritis was caused or aggravated by his service connected arthritis of the left knee and left ankle.

8.  Resolving all doubt in the Veteran's favor, the evidence establishes that the Veteran's acquired psychiatric disorder, to include depression, was caused by his service connected disabilities.


CONCLUSIONS OF LAW

1.  From May 30, 2003 through February 3, 2016, the criteria were not met for an initial rating in excess of 10 percent for arthritis of the left ankle.  38 U.S.C. 
§§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).

2. Since February 4, 2016, the criteria were met for a rating of 20 percent for arthritis of the left ankle.  38 U.S.C. §§ 1155 , 5103, 5103A (2012); 38 C.F.R. 
§§ 3.159 , 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017). 

3. From May 30, 2003, the criteria for an initial rating in excess of 10 percent for degenerative arthritis and limitation of flexion of the left knee have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5003-5260 (2017).

4. Since February 4, 2016, the criteria for a rating of 20 percent for degenerative arthritis and limitation of extension of the left knee have been met.  38 U.S.C. 
§§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5003-5261 (2017).

5.  Since February 4, 2016, the criteria for a rating of 20 percent for moderate recurrent lateral instability of the left knee have been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5257 (2017). 



6.  From May 30, 2003 through January 23, 2010, the criteria for an initial rating in excess of 30 percent for right knee replacement have not been met.  38 U.S.C. 
§§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5055 (2017).

7.  Since January 23, 2010, the criteria for an initial rating in excess of 60 percent for right knee replacement have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.40, 4.71a, Diagnostic Code 5055 (2017).

8.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for testicular cancer have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

10.  The criteria for service connection for left foot arthritis, to include as secondary to left knee and left ankle arthritis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

11. The criteria for service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by several letters sent to the Veteran between June 2007 and March 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA, Social Security Administration (SSA), and private medical records.  The duty to obtain relevant records is satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in January 2010, April 2011, January 2012, July 2015, June 2017, and January 2018.

The VA examiner partially complied with remand directives regarding the service connection claim for left foot arthritis by failing to provide an opinion as to whether the Veteran's left foot arthritis was aggravated by either service or service-connected disabilities.  However, the file contains an opinion from the Veteran's private physician regarding his left foot, which is sufficient for the Board to render a decision.  The remaining VA examination reports include opinions with clear explanations in support of the findings in accordance with prior remand directives.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  
Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the Schedule for Rating Disabilities to the Veteran's current symptomatology.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

For increased ratings claims that arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding any appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  See Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Left Ankle:

The Veteran's left ankle disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5003-5271.  38 C.F.R. § 4.71 (2017).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen).  The hyphenated diagnostic code indicates that degenerative arthritis, under DC 5003, is the service-connected disability, and the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limited motion of the left ankle, which instead is evaluated under DC 5271.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Diagnostic Code 5271 provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.  The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to VA's Adjudication Procedures Manual (Manual), moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. VBA Manual M21, III.iv.4.A.o. 

At a January 2010 VA examination, X-rays showed mild degenerative arthrosis of the left ankle.  A range of motion with active motion examination revealed the left ankle had 0 to 20 degrees of dorsiflexion, 0 to 45 degrees of plantar flexion, and there was no objective evidence of pain with active motion.

In February 2012 and August 2012, private medical records note the Veteran had normal range of motion, muscle strength, and stability in all extremities with no pain on inspection.  
  
A February 2016 letter from the Veteran's private physician states radiological evidence shows severe ankle degenerative disease, which caused severe pain and decreased range of motion.  The physician explained that the Veteran's left foot condition has caused permanent limitations in the range of motion of his left ankle.  The Veteran presented with a moderately advanced antalgic gait that the physician described as slow with an obvious prominent limp favoring his left lower extremity.  The letter stated that in the Veteran's left ankle joint, he has 10 degrees of dorsiflexion and 20 degrees of plantar flexion.

A January 2018 VA examination report regarding the Veteran's left ankle indicates he has five degrees of dorsiflexion and 20 degrees of plantar flexion. The examiner noted there was evidence of pain with weight-bearing, as well as localized tenderness or pain on palpation of the joint.  The left ankle was observed to have a reduction in muscle strength, but no atrophy or ankyloses.  
  
Through February 3, 2016, the evidence does not support  an increased initial rating for the left ankle.  From January 2010 through August 2012, the only references to the Veteran's ankle indicate that he had normal range of motion and strength, and he did not report having any pain.  The record is silent regarding the Veteran's left ankle from August 2012 until the letter from the Veteran's private physician dated February 4, 2016.  

The evidence supports an increased evaluation to 20 percent beginning on February 4, 2016.  Based on the objective medical findings of the Veteran's private physician and the January 2018 VA examination, the Veteran's left ankle condition has worsened.  His dorsiflexion has decreased from 20 degrees to five degrees, and his plantar flexion has decreased from 45 degrees to 20 degrees.  The Veteran was also noted to have severe pain, slow gait, and an obvious limp.  An increased evaluation to 20 percent under DC 5003-5271 is warranted for the left ankle as of February 4, 2016.  

The Board has considered other potentially applicable DCs in determining whether additional ratings are warranted for the left ankle.  However, the Veteran's ankle disability is not shown to involve any other factor or diagnosis that would warrant evaluation under other provisions of the rating schedule pertaining to the ankle. Consequently, evaluations under DC 5270, 5272, 5273, or 5274 would not be appropriate for any timeframe of the appeal period.  See 38 C.F.R. § 4.71a, DC 5270, 5272 - 5274. 

Knees:

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

Degenerative joint disease (DJD) of the knee is rated under DC 5010, which directs that traumatic arthritis substantiated by X-ray findings should be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  

Limitation of flexion of a leg (knee) is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg (knee) is rated zero percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

As for a knee replacement, DC 5055 provides a minimum 30 percent rating.  For intermediate degrees of residual weakness, pain, or limitation of motion, rating is done by analogy to DCs 5256, 5261, or 5262.  A knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating.  38 C.F.R. § 4.71a , DC 5055.

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 09-04.  The Court has held that evaluation of a knee disability under DC 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of the meniscal disability of the same knee under DC 5258 or 5259, and vice versa.  Lyles v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 1704.  Additionally, entitlement to a separate evaluation "depends on whether the manifestations of disability for which  a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC." Id. 

Under the amputation rule of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating provided for amputation of that extremity at the elective level.  In other words, considering each knee separately, the combined rating for the Veteran's right knee and left knee disabilities cannot exceed the evaluation provided for an above the knee amputation of the leg.  Amputation of the leg above the knee is evaluated as 60 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Codes 5162-5164. 

The Veteran's private physician determined the Veteran had chronic knee pain and degenerative arthritis of the knees in January 2001.  In August 2001, he underwent surgery for a right total knee replacement.  In October 2003, the private medical records indicate the Veteran had DJD of the bilateral knees.  His private physician noted in February 2012 and August 2012 that the Veteran was negative for bone and joint symptoms, joint swelling, and he had normal range of motion and stability in all extremities with no pain on inspection.  

The report from a VA examination in January 2010 states X-rays showed DJD of both knees that was severe in the left knee and moderate in the right knee.  Range of motion with active motion tests indicated the Veteran had normal extension but pain with active motion in both knees.  He had 90 to 100 degrees of flexion in the left knee, and 90 to 110 degrees of flexion in the right knee.  Range of motion after repetitive motion tests showed he had 90 to 100 degrees of flexion in both knees, and 90 to 0 degrees of extension in both knees. 

At an April 2011 VA examination, the Veteran was again diagnosed with severe DJD of the left knee and moderate DJD of the right knee.  He had decreased mobility and strength, and the examiner stated his condition would prevent sedentary or physical labor.  The results of active motion and repetitive motion range of motion tests were the same as the results listed above from the January 2010 examination.  In July 2015 at the VA examination to evaluate the Veteran's left foot, it was noted that he uses a walker for his bilateral knee condition, and wore braces on each knee.  

In the February 2016 letter, the Veteran's private physician noted that the Veteran used a cane and had a prominent limp favoring his left lower extremity.  He stated the Veteran has a moderate degree of left knee joint instability, which was apparent given that the Veteran's knee buckled on three different occasions while attempting to walk into the office.  The Veteran also reported having instability of the knee, which caused it to buckle often.  According to the private physician, the Veteran's pain is chronic and severe, and he has a steady progression of severe DJD of the knees that is much worse in the left knee than the right.  The Veteran also has large marginal osteophytes bilaterally.  Additionally, the physician stated the advanced arthritic joints have caused decreased range of motion and swelling.  The Veteran was observed to have 110 degrees of flexion and 15 degrees of extension in the right knee, and 100 degrees of flexion and 15 degrees of extension in the left knee. 

Left Knee

The Veteran's left knee is rated at 10 percent under DC 5003-5260 for arthritis and limitation of flexion due to painful motion of the knee.  The preponderance of the evidence weighs against a grant of an initial rating in excess of 10 percent for arthritis and limitation of flexion for the entire rating period.  In 2012, the Veteran was noted to have normal range of motion and stability, and no pain on inspection.  Though it was noted in July 2015 at the VA examination for the left foot that the Veteran wore knee braces and used a walker, there was no further evaluation of his knees at that time.  In February 2016, an examination of the Veteran's left knee shows he continued to have 100 degrees of flexion of the left knee.  Thus, the Veteran is not entitled to an initial increased rating for arthritis and limitation of flexion.   

After reviewing other possibly relevant DCs regarding the Veteran's left knee, the Board finds that as of February 4, 2016, the Veteran is entitled to a 20 percent rating under DC 5003 - 5261 for arthritis and limitation of extension.  38 C.F.R. § 4.71a, DC 5261.  In the February 2016 letter from the Veteran's private physician, he stated the Veteran's DJD was worse in the left knee than in the right.  Upon examination, the Veteran had only 15 degrees of extension in the left knee.  Based on the medical evidence and the ratings schedule, the Veteran is entitled to a 20 percent rating for arthritis and limitation of extension. 

The Veteran's left knee is also currently rated at 10 percent under DC 5257 for slight recurrent subluxation or lateral instability, effective April 13, 2011.  The Board finds that as of February 4, 2016, the evidence supports a grant of a rating in excess of 10 percent for recurrent lateral instability.  At the Veteran's VA examinations in January 2010 and April 2011 he was noted to have medial subluxation of the distal left femur, and severe DJD in the left knee.  The Veteran's private physician also noted in February 2016 that the Veteran has medial subluxation of the distal left femur, as well as marginal osteophytes bilaterally and severe pain.  The Veteran is competent to report having knee instability and buckling of the knee.  See Jandreau, 492 F.3d at 1377.  Further, the private physician evaluated the Veteran's left knee joint instability as moderate after witnessing his knee buckle at his office on the day of the examination.  The preponderance of the evidence indicates the Veteran's now experiences moderate recurrent lateral instability, which warrants an increased rating to 20 percent.  

The Board has considered the remaining DCs for knees.  38 C.F.R. § 4.71a, DC 5256, 525 -5259, 5262-5263.  However, there is no evidence of any ankylosis, episodes of locking and joint effusion, malunion/nonunion of the tibia and fibular, or genu recurvatum to warrant separate ratings for the left knee.  

Right Knee

From May 30, 2003 through January 22, 2010, the Veteran's right knee is rated at 30 percent under DC 5055.  In July 2002, the Veteran was seen by his private physician for a one year follow up of his right knee replacement.  The Veteran reported having little pain over the lateral retinaculum while the knee maintained a position of flexion for prolonged periods.  He was also able to ambulate with a normal gait without pain, the prosthesis was stable in flexion and extension, and active motion of the knee was 0 to 120 degrees.  Other than a private medical record noting in October 2003 that the Veteran has DJD of the bilateral knees, there is no other evidence in the record indicating the Veteran had chronic residuals consisting of severe painful motion or weakness in the right knee to meet the next highest rating level prior to January 23, 2010.  Thus, an increased initial rating for the right knee from May 30, 2003 through January 22, 2010 is not warranted.
	
As of January 23, 2010, the Veteran's right knee is rated at 60 percent under DC 5055.  The next highest rating under DC 5055 is 100 percent for one year following the implantation of a knee prosthesis.  The Veteran had knee replacement surgery in August 2001.  Therefore, the higher rating of 100 percent under DC 5055 cannot be granted to the Veteran because he is outside of the one year period since receiving a knee prosthesis.  The Board need not consider whether any separate compensable ratings are warranted for the right knee, as the maximum possible benefit is being awarded in the instant decision.  See 38 C.F.R. 4.68.

Extraschedular Consideration:

The Board has considered whether referral for an extraschedular evaluation is warranted in regards to the Veteran's bilateral knee and left ankle disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran has been rated for service-connected degenerative arthritis of the left knee, right knee replacement, and degenerative arthritis of the left ankle. 

The symptomatology and impairments caused by the Veteran's knees and left ankle are specifically contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected left ankle and bilateral knee disabilities are manifested by signs and symptoms such as pain, swelling, limited motion, and instability of the left knee.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and ankle provide disability ratings on the basis of severe pain on motion, limitation of motion and instability.  See 38 C.F.R. § 4.71a, DCs 5055, 5257, 5260, 5261, 5271 (providing ratings on the basis of limited motion of the ankle, and limited flexion and extension, instability and replacement of the knee).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In 2002, SSA determined the Veteran was disabled, but not due to any condition related to his knees or ankle.  Though the Veteran was assigned a TDIU rating effective January 2010, medical records from 2012 indicate his bones and joints were normal and without pain.  As recently as June 2017, a VA examiner stated the Veteran's knees and left ankle would not interfere with sedentary labor.  There is nothing exceptional or unusual about the Veteran's left ankle and bilateral knee disabilities that would warrant an extraschedular rating.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease as incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Cancer of the Genitourinary System

The Veteran submitted a statement in March 2012 to clarify that he was diagnosed with testicular cancer and not prostate cancer.  He alleged his testicular cancer began during service when he was treated for right testicular pain in 1972.  The Veteran also stated he did not have sexually transmitted diseases (STDs).   

A review of the Veteran's service treatment records show no abnormalities were noted regarding his genitourinary system on his entrance and separation examinations in April 1970 and April 1974.  A medical history report dated May 1971 indicated the Veteran was in good health but marked "yes" for STDs.  Clinician notes from November 1972 state the Veteran was treated for prostatic secretions.  In August 1973, the Veteran marked "yes" for STDs and stated he was in fair health at that time.  Treatment notes from February 1974 indicate the Veteran reported having three weeks of left testicular and groin pain.  He had no history of trauma or inguinal hernia, and the etiology of the pain was unknown.  Upon examination, the left testicle was found to be within normal size limits.  The Veteran was referred to another VA physician who diagnosed the pain as a muscle strain. 

Private medical records from January 2001 note that the Veteran had a right testicular cyst removed in 1986.  At an October 2003 examination, the Veteran's prostate was normal, but a painless mass was found in the left testicle.  The mass was treated with antibiotics.  Between October 2006 and December 2006, the Veteran was diagnosed with testicular cancer and underwent a double orchiotomy.  November 2006 radiology reports from a diagnostic center note that the Veteran was diagnosed with prostate cancer and that the purpose of the examination was for prostate cancer.  However, a review of the reports in conjunction with a review of the entire record does not support a finding that the Veteran was ever diagnosed with prostate cancer.  The radiology reports only include results of CT scans of the abdomen and pelvis, which were negative for abnormal masses or evidence of metastatic diseases.  

In February 2012, a VA medical record notes that the Veteran did not have prostate cancer.  Additionally, the VA examiner stated in July 2015 and June 2017 that the Veteran has never been diagnosed with prostate cancer.  In the June 2017 examination report, the VA examiner verified that she reviewed the Veteran's medical history, and noted the Veteran declined the physical examination.  However, the Veteran reported having normal anatomy and that he was in remission.  The VA examiner opined the Veteran's testicular cancer was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner explained that the Veteran was not diagnosed until 30 years after his separation from service, and that his service treatment records do not include a notation of a testicular abnormality of any sort. 

The Veteran contends his testicular cancer began during service, but he is not competent as a layperson to establish the etiology of such a complex medical issue.  Though the Veteran experienced testicular pain while in service, it was diagnosed as a muscle strain.  His in-service examination reports did not mention any genitourinary conditions other than STDs, which the Veteran denies ever having.  The earliest mention of a post-service testicular problem was in 1986, more than ten years after service separation.  Further, the record does not contain an opinion from any other physician indicating the Veteran's testicular cancer is related to his military service.  The Board finds the preponderance of the evidence is against the Veteran's service connection claim for testicular cancer and must be denied.  

Left Foot Arthritis

No abnormalities regarding the Veteran's feet were noted on his service entrance and separation examination reports.  Service treatment records show that in February 1973, the Veteran twisted his left ankle and foot.  He was placed on crutches for 24 hours and instructed to elevate his foot.  In February 1974, the 
Veteran sought treatment due to pain in his left foot at the second metatarsophalangeal (MTP) joint.  An X-ray showed the foot was not fractured, and the etiology of the condition was unknown.  

VA medical records from March 2010 show the Veteran reported pain in the joints and swelling of the left foot that he attributed to basic training during service.  In July 2015 and June 2017, the VA examiner diagnosed arthritis of the left foot.  The reports indicate that the Veteran has moderate degenerative changes of the great toe MTP joint with joint space narrowing and reactive sclerosis.  The examiner opined that the claimed left foot condition was less likely than not incurred in or caused by service.  The examiner explained that the in-service sprain in February 1974 was related to the second MTP joint, and it was not until 2010 that X-rays showed degenerative changes of the great toe.  

Additionally, in July 2015 the VA examiner opined that the Veteran's left great toe condition was not proximately due to or the result of his service connected conditions.  The examiner explained that though service connection is in effect for DJD of the left ankle and both knees, ankle and knee DJD would not be considered to be risk factors for DJD of the great toe.  It is unclear why the examiner limited this opinion to consider only the Veteran's left great toe rather than the left foot in general.  The examiner also did not provide an opinion as to whether the Veteran's left foot condition was aggravated by either service or service-connected conditions.  

The Veteran's private medical records indicate he was treated for pain and swelling in his feet in January 2002, but he was not diagnosed with arthritis at that time.  In February 2016, the Veteran's private physician submitted a letter stating the pain in the Veteran's left foot is worse than the pain in the right foot.  The physician opined that the left foot pain is mostly caused by chronic musculoligamentous strain aggravated by the Veteran's morbid obesity and poor distribution of his weight on the basis of advanced arthritis of supporting joints, including his knees and left ankle, and repetitive trauma initially caused by extended periods of running, marching, and other military service activities.  The physician also stated there is documented evidence of left great toe moderate DJD and chronic pain in the MTP joint of the Veteran's second toe of his left foot.  

The Board finds the evidence is in relative equipoise regarding the Veteran's left foot.  The VA examiner diagnosed the Veteran with arthritis, but stated his left foot condition was not caused by service and his left great toe condition was not caused by service-connected disabilities.  However, the Veteran's private physician stated his left foot condition is ultimately attributed to arthritis of his knees and left ankle.  Service connection has been established for degenerative arthritis of the Veteran's left knee and left ankle.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes service connection is warranted for arthritis of the left foot. 

Psychiatric Disorder

The Veteran has been treated for depression by his private physicians since January 2001, when it was first noted that the Veteran's joint aches and knee pain prevented him from working and caused him secondary depression.  Between 2002 and 2005, the Veteran was regularly found to have symptoms consistent with depression, and was prescribed anti-depressant medication.  In the February 2016 letter from the Veteran's private physician, he stated that he agrees with the assessments from the Veteran's prior physicians that the Veteran has developed chronic depression as secondary to his severe pain level caused by his service-connected arthritis. 

VA medical records show that on March 18, 2013, the Veteran was given an Axis I diagnosis of depressive disorder.  A mental examination revealed that he was experiencing significant psychological distress, and he was referred to the clinic for depression.  Treatment records from July 2013 note the Veteran has been depressed since 2005.  Throughout VA medical records dated in 2014 and 2015, depressive disorder was listed as a condition for which the Veteran was being treated.  In March 2015, the Veteran's depression screening was negative, but in August 2015 treatment records indicate the Veteran was seen to address ongoing issues of situational depression.  In January 2017, the Veteran received a negative rating for a depression screening, but was simultaneously noted to be feeling depressed for several days and having little interest in doing things.  
In January 2018, the Veteran had a VA psychological examination.  The Veteran was diagnosed with adjustment disorder with depressed mood.  The examiner reviewed the Veteran's mental health history and noted prior mental health diagnoses dating back to July 2011.  However, the examiner opined the Veteran's adjustment disorder with depressed mood is less likely as not etiologically related to any aspect of Veteran's service.  The examiner explained that the Veteran was never diagnosed with a mental disorder or participated in mental health treatment while in the service, and he had a "normal" psychiatric examination upon separation of service.  The examiner stated the Veteran's first mental health treatment occurred 37 years after service in 2011, and his symptoms occurred in the context of post-military stressors including his wife's illness and financial problems.

Additionally, the examiner opined that the Veteran's adjustment disorder is less likely as not caused or aggravated by his service-connected conditions.  The examiner stated the Veteran's adjustment disorder is related to a number of stressors including caring for his wife, financial problems, and chronic health problems that included both service-connected and non-service-connected conditions.  According to the examiner, the Veteran's mental health condition is not exclusively caused by service-connected conditions. 

After reviewing the medical evidence of record, the Board finds the evidence regarding the Veteran's service-connection claim for a psychiatric disorder is at least in equipoise.  The VA examiner stated the Veteran did not seek mental health treatment until 2011.  However, medical records show the Veteran was noted to have secondary depression due to joint aches and knee pain ten years prior in January 2001, which was corroborated by the Veteran's private physician in February 2016.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities, is granted. 

(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for limited motion and arthritis of the left ankle from May 30, 2003 through February 3, 2016 is denied.

A rating of 20 percent for limited motion and arthritis of the left ankle since February 4, 2016 is granted. 

An initial rating in excess of 10 percent for degenerative arthritis and limited flexion of the left knee from May 30, 2003 is denied.

A rating of 20 percent for degenerative arthritis and limited extension of the left knee since February 4, 2016 is granted.

A rating of 20 percent for moderate recurrent lateral instability of the left knee since February 4, 2016 is granted.

An initial rating in excess of 30 percent for right knee replacement from May 30, 2003 through January 22, 2010 is denied.

An initial rating in excess of 60 percent for right knee replacement from January 23, 2010 is denied.

Service connection for cancer of the genitourinary system, to include prostate cancer and testicular cancer, is denied. 

Service connection for left foot arthritis is granted. 

(ORDER CONTINUES ON NEXT PAGE)




Service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected arthritis is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


